      Case 2:19-cv-00643-KJM-AC Document 30 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MANUAL GARCIA,                                      No. 2:19-cv-0643 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    JEFFREY CARRICK,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 30, 2021, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 29. Neither party has filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
      Case 2:19-cv-00643-KJM-AC Document 30 Filed 08/23/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3            Accordingly, IT IS HEREBY ORDERED that:
 4            1. The findings and recommendations filed June 30, 2021, ECF No. 29, are adopted in
 5   full.
 6            2. This action is dismissed without prejudice pursuant to Federal Rule of Civil Procedure
 7   41(b).
 8            3. The Clerk of the Court is directed to close this case.
 9   DATED: August 20, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
